DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sanok on 5/3/2022.
The application has been amended as follows: 
Claim 2, line 16 has been amended as follows (bolded for emphasis): 	 the inner diameter of the rear end portion of the syringe is larger than an inner diameter
Allowable Subject Matter
Claims 2-3 and 5-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the closest prior art of record US Publication 2018/0200448 A1 to Caclin. In particular, Caclin discloses a gasket falling-off prevention mechanism that is provided in an injector and prevents a gasket provided at a tip of a piston from falling off through a rear end opening of a syringe, provided with a stopper. However, Nordisk fails to teach, disclose or render obvious "the second protruding portion has an inner diameter equal to or larger than an outer diameter of the gasket" in addition to other limitations.
Regarding claim 3, the closest prior art of record US Publication 2018/0200448 A1 to Caclin. In particular, Caclin discloses a gasket falling-off prevention mechanism that is provided in an injector and prevents a gasket provided at a tip of a piston from falling off through a rear end opening of a syringe, provided with a stopper. However, Nordisk fails to teach, disclose or render obvious "the second protruding portion is continuously provided in a circumferential direction, and the first recessed portion is continuously provided in the circumferential direction except in the split groove" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783